Citation Nr: 1144021	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  O8-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for diabetic nephropathy with hypertension associated with Type II Diabetes Mellitus.  

2.  Entitlement to a rating higher than 10 percent for diabetic peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a rating higher than 10 percent for diabetic peripheral neuropathy of the left upper extremity.  

4.  Entitlement to a rating higher than 10 percent for diabetic peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a rating higher than 10 percent for diabetic peripheral neuropathy of the left lower extremity.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1966 to November 1968.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Since that decision, the Veteran has submitted additional evidence that was translated from Spanish into English.  Apparently, this evidence initially was submitted without waiving the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  However, in a September 2011 statement, the Veteran's representative waived this right, allowing the Board to consider this additional evidence in the first instance.  Id.


Also in September 2011, the Veteran made argument seemingly suggesting that he is entitled to service connection for posttraumatic stress disorder (PTSD).  This additional claim, however, has not been initially adjudicated by the RO, as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction over this additional claim, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the several claims that are before the Board, they require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The RO has rated each of the disabilities at issue based on the results of a VA compensation examination performed in February 2009, so nearly3 years ago.  The Veteran's representative recently maintained these disabilities are now worse.  The Veteran therefore needs to be reexamined to reassess the severity of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).


The remaining claim for a TDIU is "inextricably intertwined" with the claims for higher ratings for these several other disabilities, so also must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning a claim cannot be rendered until a decision concerning others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating that these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

Regarding this TDIU claim, the Veteran asserts that he is unable to work because of his service-connected disabilities.  His service connected disabilities are:  Type II Diabetes Mellitus, rated as 40-percent disabling; diabetic nephropathy with hypertension, rated as 30-percent disabling; diabetic peripheral neuropathy of his upper and lower extremities, each separately rated as 10-percent disabling; and erectile dysfunction, rated as 0-percent disabling, i.e., noncompensable, for a combined rating of 70 percent.  See 38 C.F.R. § 4.25.  He therefore meets the threshold minimum rating requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for TDIU benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. 

The record reflects that, in addition to his service-connected disabilities, the Veteran has several nonservice-connected disabilities worth noting.  He has been receiving VA nonservice-connected (NSC) pension benefits effectively since January 1981.  His nonservice-connected disabilities include undifferentiated-type schizophrenia, a urinary condition, seborrheic dermatitis, leg pain, anxiety reaction, depression, and loss of teeth.  He also has been receiving special monthly compensation (SMC) because he is housebound (HB), effectively since September 2006, and he was deemed incompetent as of November 1981.

There is no medical opinion in the file, however, addressing whether the Veteran is unable to obtain and maintain substantially gainful employment (whether a physically-demanding job or just sedentary work) if only his service-connected disabilities are considered.  And as the Court explained in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  So medical opinion is needed concerning this employability issue, as well.

Also, the record reflects that the Veteran has been in receipt of benefits from the Social Security Administration (SSA) for many years, yet the SSA's determination and any medical or other records considered in awarding these benefits is not of record.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3)  (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating this assist obligation only extends to SSA records that are potentially relevant, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim). 


Accordingly, the claims are REMANDED for the following additional development and consideration:


1.  Obtain a copy of the SSA's determination and any medical or other records considered in awarding the Veteran disability benefits.

2.  Schedule a VA medical examination to reassess the severity of the Veteran's service-connected disabilities,  which are:  Type II Diabetes Mellitus, rated as 40-percent disabling; diabetic nephropathy with hypertension, rated as 30-percent disabling; diabetic peripheral neuropathy of his upper and lower extremities, each separately rated as 10-percent disabling; and erectile dysfunction, rated as 0-percent disabling, i.e., noncompensable, for a combined rating of 70 percent.

A medical opinion is especially needed concerning whether these service-connected disabilities render him incapable of re-entering the workforce and obtaining and maintaining substantially gainful employment given his level of education, prior work experience and training, etc., not considering his advancing age or occupational impairment from his several other disabilities that are not service connected - namely, his undifferentiated-type schizophrenia, urinary condition, seborrheic dermatitis, leg pain, anxiety reaction, depression, and loss of teeth.

All diagnostic testing and evaluation needed to assist in making these important determinations should be performed. 

The examiner must consider the Veteran's medical and occupational history in making this assessment, so review of the claims file is essential. 

3.  Then readjudicate these increased-rating and TDIU claims in light of the additional evidence.  Please also recognize that a claim for service connection for PTSD has been additionally raised and referred for all appropriate development and consideration, so at the very least may affect the disposition of the TDIU claim, depending on whether this PTSD claim is granted versus denied.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


